Citation Nr: 1042123	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-30 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and/or 
intermittent explosive disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include plantar fasciitis and heel spurs. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1976, and from May 1980 to May 1995.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an August 
2006 rating decision issued by the Department of Veterans Affairs 
(VA), Regional Office (RO), in Montgomery, Alabama.

The Veteran initially requested a hearing before a Veterans Law 
Judge and before a Decision Review Officer at the RO.  See 
September 2007 Appeal To Board Of Veterans' Appeals (VA Form 9) 
and attachment.  However, in a May 2009 statement, the Veteran 
withdrew his request for both hearings.  See 38 C.F.R. 
§ 20.704(e) (2010).

The Board observes that the RO initially adjudicated the mental 
health issue in this case as entitlement to service connection for 
separate disorders of PTSD and intermittent explosive disorder, 
based on the Veteran's May 2005 claim.  As discussed below, the 
medical evidence of record reveals various mental health 
diagnoses, including but not limited to intermittent explosive 
disorder.  The scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 
4-6 (2009).  Therefore, the issue on appeal has been 
recharacterized as stated above to encompass all currently 
diagnosed acquired psychiatric disorders.  

Similarly, as the Veteran claims that he currently has bilateral 
heel spurs as well as plantar fasciitis (which affects the bottom 
of the foot) as a result of service, his claim in this respect has 
been recharacterized as stated above to encompass all currently 
diagnosed bilateral foot disorders.  See id.; Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009) (stating that the scope of a 
claim includes any disability that may reasonably be encompassed 
by the claimant's description of the claim, including reference to 
a specific body part or system or a description of symptoms).

The Board notes that the August 2007 Statement of the Case only 
addressed service connection for PTSD, even though the Veteran's 
August 2006 notice of disagreement referenced various mental 
health diagnoses.  However, for the reasons discussed below, the 
Board finds that service connection is warranted for intermittent 
explosive disorder.  As such, the Veteran has not been prejudiced 
by any procedural defects with respect to the claim for a mental 
health disability.  

The Board further notes that additional evidence was associated 
with the claims file after the last adjudication of these matters 
by the RO.  As pertinent to the claim for a bilateral foot 
disability several VA examinations were conducted in March 2008.  
When the Board receives pertinent evidence that was not initially 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless the 
claimant waives this procedural requirement.  38 C.F.R. §§ 
20.800, 20.1304(c) (2010).  The RO determined that it was 
unnecessary to readjudicate the Veteran's claims because the VA 
examination reports are not pertinent to the appeal.  Although no 
waiver was received in this case, the Board agrees that this 
evidence is duplicative and, therefore, is not pertinent to the 
issues on appeal.  In this regard, while the March 2008 VA 
general medical examination indicates current complaints of heel 
pain and a diagnosis of left calcaneal spur, this evidence is 
already reflected in the other medical evidence of record.  The 
Board notes that this examination was not conducted in connection 
with the issues on appeal but, rather, was to determine the 
current severity of various disabilities for which he was 
previously granted service connection.  Therefore, it is 
unnecessary to refer the VA examination reports for review by the 
AOJ, and the Board may proceed with a decision as to both issues 
on appeal without prejudice to the Veteran.


FINDINGS OF FACT

1.  The evidence does not reflect a diagnosis of PTSD currently 
or during service.  

2.  The evidence reflects current diagnoses of personality 
disorder and intermittent explosive disorder and, resolving all 
reasonable doubt in the Veteran's favor, any preexisting 
intermittent explosive disorder was aggravated beyond its normal 
progression by incidents during service, resulting in additional 
disability.

3.  The Veteran did not have a chronic bilateral foot disorder 
during service, to include plantar fasciitis or heel spurs, and 
the weight of the evidence record does not reflect that any 
current chronic bilateral foot disorder was incurred or 
aggravated as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for intermittent 
explosive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2010).  

2.  The criteria for service connection for a bilateral foot 
disorder, to include plantar fasciitis and heel spurs, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board's decision herein to grant service connection for 
intermittent explosive disorder constitutes a full grant of the 
benefit sought on appeal with respect to the claimed mental 
health disability.  As such, no further action is necessary to 
comply with the VCAA and implementing regulations in this 
respect.

With respect to the claimed bilateral foot disorder, the Veteran 
was advised in June 2005 of the evidence and information 
necessary to substantiate his claim, and the responsibilities of 
the Veteran and VA in obtaining such evidence.  In March 2006, he 
was further advised of the evidence and information necessary to 
establish a disability rating and an effective date, in 
accordance with Dingess/Hartman.  Both of these letters were sent 
prior to the initial unfavorable rating decision in August 2006.  
As such, VA has satisfied its duty to notify the Veteran.

Concerning the duty to assist, service treatment records and 
post-service VA and private treatment records dated from August 
1995 forward have been obtained and considered.  The Veteran has 
not identified, and the record does not otherwise indicate, any 
outstanding medical records that are necessary to decide his 
claim.  In particular, there is no indication that he receives 
any benefits from the Social Security Administration pertaining 
to the claimed disability.  

The Board notes that the Veteran was not afforded a VA 
examination with respect to the claimed bilateral foot disorders.  
Although his representative refers to a March 2008 VA examination 
which reflects a diagnosis of left calcaneal spur, this 
examination was conducted in connection with the Veteran's claims 
for increased ratings for various service-connected orthopedic 
disabilities, not for the disabilities at issue on appeal.  As 
discussed below, while the evidence reflects post-service 
treatment for bilateral foot disorders including plantar 
fasciitis and heel spurs, there is no indication that they may be 
related to service.  Specifically, the Board finds the Veteran's 
reports of continuity of symptomatology (such as pain) to be not 
credible when compared with the other evidence of record, and 
there is no medical or other evidence indicating or suggesting a 
nexus to service.  Accordingly, the Board finds that the medical 
evidence of record is sufficient, and no VA examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claims at this time.

II. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis and psychoses may also be 
established based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Agency fact finders retain the discretion to make credibility 
determinations and weigh the lay and medical evidence of record.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, competent lay testimony may not be rejected unless it is 
found to be mistaken or otherwise deemed not credible.  McLendon, 
20 Vet. App. at 84.  Lay evidence may not be deemed not credible 
solely due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Acquired psychiatric disorder

The Veteran asserts that his current mental health problems, 
claimed as PTSD or intermittent explosive disorder, were either 
caused or aggravated by service, and primarily by exposure to 
constant stress and pressure through his duties as a supply 
clerk.  See, e.g., May 2005 claim, September 2007 substantive 
appeal.

At a July 2006 VA mental health examination, the Veteran reported 
a long history of episodic anger outbursts, including during 
youth and high school, which was provoked by teasing from peers 
and abuse from his alcoholic father.  He stated that he adopted a 
fairly rigid adherence to rules and procedures along with a lack 
of empathy for others and a conviction that his viewpoint was 
superior during service.  The Veteran reported that he worked in 
supply, usually as a supply sergeant, and his duties included 
four months in Somalia where he worked in food service making 
daily trips to and from the airport, and his Hum-V was fired at 
several times and was hit on one occasion.  He further reported 
having numerous conflicts during service which appeared to arise 
suddenly and involve disproportionate anger, which resulted in 
four Article 15's.  The Veteran stated that he yelled, screamed, 
cursed, and kicked or hit inanimate objects during service and 
since that time.  He reported having current anger outbursts of 
quick onset that are disproportional and uncontrollable, and that 
they are sometimes followed by feelings of regret, self-blame or 
guilt, and sadness.  The Veteran's wife accompanied him to the VA 
examination and corroborated his current symptoms.

The examiner noted that the a review of the claims file revealed 
multiple mental health evaluations during active duty that were 
associated with poorly controlled anger.  A February 1990 
evaluator noted that the Veteran had problems with anger control 
going back to adolescence, but now escalating.  Another evaluator 
noted that the Veteran reported frequent arguments when he 
perceived that others were challenging or questioning his 
judgment.  Diagnoses assigned by various evaluators during 
service included narcissistic personality disorder, paranoid 
personality disorder, episodic alcohol abuse, personality 
disorder not otherwise specified (NOS), and intermittent 
explosive disorder.  There was no record of mental health 
treatment during service, or any indication that the Veteran felt 
the need for treatment at that time.  The VA examiner noted that 
the Veteran's conflicts apparently increased in frequency in 
1989, and he was involved in 10-12 episodes of poorly controlled 
anger within a few months, with written complaints and reprimands 
occurring primarily during 1990.  The examiner further noted that 
service records indicated that, although alcohol use sometimes 
contributed to conflict, the Veteran experienced the same levels 
of conflict in the absence of any alcohol use.  

After service, the VA examiner noted that the Veteran had been 
receiving continuous VA psychiatric treatment since March 2003.  
At that time, he again reported interpersonal conflict with onset 
in the teen years and continuing while in service, as well as 
being depressed secondary to medical conditions and associated 
loss of physical ability.  The Veteran was hospitalized in 
January 2006 following a conflict with his local mayor, and he 
reported continued conflicts with customers, employees, and 
others during such inpatient treatment.  Diagnoses at that time 
included adjustment disorder with depressed mood, personality 
disorder NOS, bipolar affective disorder, and intermittent 
explosive disorder.

Based on a review of the entire claims file, as well as 
diagnostic testing, the VA examiner opined that the Veteran does 
not meet the criteria for PTSD.  He noted that the Veteran served 
in a combat zone in Somalia, but his anger episodes were present 
prior to that time.  The examiner further noted that the Veteran 
exhibited some features of paranoid personality disorder, 
narcissistic personality disorder, and obsessive-compulsive 
personality disorder, all of which features were long-standing 
and appeared to have onset at least by early adulthood.  However, 
the examiner opined that the Veteran did not meet the full 
diagnostic criteria for any one of these personality disorders 
and, therefore, assigned a diagnosis of personality disorder not 
otherwise specified.  The examiner also stated that the Veteran's 
self-report, medical records, claims file, and collaboration by 
his wife all suggest episodic anger outbursts involving verbal 
abuse, destruction of property, and some physical aggression, 
which arise quickly and are out of proportion to the stimulus.  
Accordingly, the examiner opined that an additional diagnosis of 
intermittent explosive disorder was well-established and 
appropriate.  The examiner further noted that the Veteran had 
some depressive thoughts and feelings associated with his health 
conditions, existential questions, and uncertainty over his 
business.  

With regard to the etiology of the Veteran's currently diagnosed 
mental health disorders, the examiner stated that it was beyond 
his expertise whether they may have had a congenital 
predisposition.  However, he indicated that the Veteran's anger 
responses during his youth appear to have been clearly provoked 
and are not believed to have been disproportional.  The examiner 
stated that "what does seem clear" is that the Veteran's anger 
outbursts became clearly disproportionate and repetitious during 
active service.  Accordingly, the examiner opined that, to that 
extent, the Veteran's intermittent explosive disorder was 
aggravated during service, although it was unknown whether the 
condition was aggravated beyond what it might have been in other 
settings.

The Board notes that the July 2006 VA examiner's summary of the 
Veteran's reported symptoms during service and currently, as well 
as his service records and post-service treatment records, is 
consistent with an independent review of the claims file.  VA 
treatment records since the VA examination reflect continued 
mental health treatment with diagnoses including intermittent 
explosive disorder.  See, e.g., September 2006 VA treatment 
record.  

Based on the foregoing evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection is warranted for intermittent explosive disorder.  
Specifically, the weight of the evidence reflects that the 
Veteran has current diagnoses of a personality disorder not 
otherwise specified as well as intermittent explosive disorder, 
which may have preexisted service.  The Board notes that 
personality disorders are generally not subject to service 
connection as a matter of law, as they are not considered 
diseases or injuries for VA compensation purposes.  However, 
service connection may be granted if a personality disorder is 
subject to, or aggravated by, a superimposed disease, injury, or 
mental disorder as a result of service, which results in 
additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
Further, a Veteran is presumed to be in sound condition upon 
entry into service except for any disease, infirmities, or 
disorders that are noted on the service entrance examination, or 
whether clear and unmistakable evidence demonstrates that a 
condition exited prior to service and was not aggravated by 
service.  A preexisting condition will be considered to have been 
aggravated by service where there is an increase in disability 
during that time, unless there is a specific finding that such 
increase is due to the natural progress of the disease.  See 38 
C.F.R. §§ 3.304(b), 3.306(a).  

Here, no mental health disorders were noted upon the Veteran's 
entry into service.  Further, as noted above, while the Veteran 
carries a current diagnosis of personality disorder not otherwise 
specified and clearly had problems with anger management prior to 
service, the July 2006 VA examiner indicated that it was unclear 
whether he had intermittent explosive disorder at that time, as 
the outbursts appeared to be provoked and proportional to the 
stimulus.  However, to the extent that the intermittent explosive 
disorder preexisted service, the VA examiner opined that such 
disorder was aggravated by service, although he was unsure 
whether such aggravation was beyond the normal progression of the 
condition.  This opinion was based on thorough examination of the 
Veteran and review of the claims file, including medical evidence 
during and after service.  There is no contrary opinion of 
record.  

As such, resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted for intermittent explosive 
disorder.  As the Veteran does not meet the diagnostic criteria 
for PTSD, service connection is not warranted for such condition.  
However, the Board notes that all mental health disorders are 
rated using the same criteria under VA's rating schedule.

Bilateral foot disorder

The Veteran seeks service connection for bilateral foot 
disorders, including plantar fasciitis and heel spurs.  He 
asserts that his medical records show heel problems throughout 
service due to continuous running and marching, including in the 
infantry.  He further asserts that he has had continuous problems 
since that time, resulting in two left heel surgeries and a right 
heel surgery after service.  See, e.g., May 2005 claim and 
attachment, August 2006 notice of disagreement.   

Service treatment records reflect complaints of pain in the heels 
in December 1974, with a diagnosis of heel contusion.  However, 
the Veteran denied any foot trouble, and his feet were noted to 
be objectively normal, at periodic examinations in April 1980 and 
November 1983.  In November 1985, the Veteran complained of sharp 
pain in both feet for the past two weeks from the metatarsals to 
the phalanges.  He was diagnosed with a stress fracture of the 
metatarsals and was advised to stop all Tae Kwan Do until he was 
pain free.  At a periodic examination in November 1988, the 
Veteran again denied any foot trouble, and his feet were 
objectively normal.  From September to October 1991, the Veteran 
was treated for a fracture of the right 5th toe, which was noted 
to be healing.  At period examinations in November 1991 and 
September 1993, he again denied any foot trouble, and his feet 
were objectively normal.  At his February 1995 separation 
examination, the Veteran was again noted to have normal feet, but 
he subjectively reported foot trouble.  There was no further 
explanation of the reported foot troubles.  

The Veteran was discharged from active duty in May 1995.  In June 
1965, he filed a claim for service connection for numerous 
conditions, including pain in the "foot/toes" beginning in 
November 1985.  At an August 1995 VA examination, he reported an 
onset of discomfort in both feet in 1985, mostly in the heels, 
which improved with movement throughout the day.  X-rays at that 
time showed normal feet bilaterally.  Based in part on this 
examination, the Veteran was granted service connection for a 
history of periosteal fracture of the 3rd metatarsal and a 
history of fracture of the right 5th toe.  He did not dispute 
these determinations.

Post-service treatment records dated from August 1995 forward 
reflect no complaints or treatment for any foot or heel pain for 
many years after service.  The first documentation of any such 
symptoms is in May 2003, when the Veteran reported having left 
heel pain for two months, and X-rays showed small heel spurs.  In 
November 2003, the Veteran reported having right plantar foot 
pain for 11 months, or since approximately December 2002.  In an 
August 2004 mental health evaluation, the Veteran reported having 
chronic pain in the foot.  In April 2005, he reported right foot 
pain in the heel that had been getting progressively painful over 
the past several months, as well as right plantar fasciitis for 
over a year.  The Board notes that this is consistent with the 
Veteran's complaint in November 2003 of right plantar foot pain 
since approximately December 2002.  The Veteran had surgery to 
treat plantar fasciitis and/or heel spurs in the left foot in 
2003 and 2004, and in the right foot in May 2005.  See Army 
Community Hospital, VA, and private treatment records.  A March 
2008 VA general medical examination report reflects continued 
reports of pain in the "heels/toes," and X-rays of the 
bilateral feet showed a left calcaneal spur but otherwise normal 
feet.  

Based on the foregoing evidence, the Board finds that any foot or 
heel symptoms during service, other than those for which the 
Veteran has already been granted service connection, were not 
chronic in nature, and service connection is not otherwise 
warranted for any current bilateral foot disorders.  The Board 
notes that the Veteran is competent to testify as to experiencing 
observable symptoms of a bilateral foot disorder (such as pain) 
during service and continuously since that time, as well as to 
receiving treatment for such symptoms.  See Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds the 
Veteran's statements to this effect to be not credible, as they 
are inconsistent with the other evidence of record.  

Specifically, as discussed in detail above, although the Veteran 
was treated for bilateral heel pain during service in November 
1985, he was diagnosed with contusion, and he reported no foot 
troubles and had objectively normal feet at several subsequent 
periodic examinations.  To the extent that the Veteran reported 
foot or heel pain since November 1985 at the June 1995 VA 
examination, this is inconsistent with his service treatment 
records.  Furthermore, any such symptoms are contemplated by the 
previous grant of service connection for a history of fractures 
to the metatarsal and right 5th toe based on the reported 
symptoms at this VA examination, which the Veteran did not 
dispute.  Significantly, treatment records dated within the first 
year after discharge include no complaints of foot or heel pain, 
and records dated in 2003 and 2004 reflect complaints of foot or 
heel pain beginning no earlier than approximately December 2002.  
Additionally, while the Veteran applied for and was granted 
service connection for many disabilities in 1995, he first 
applied for service connection for bilateral plantar fasciitis 
and heel spurs in May 2005.  This was approximately ten years 
after separation from service and less than five years after he 
first reported symptoms for treatment purposes.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may 
be impeached by a showing of interest, bias, or inconsistent 
statements); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made for the purposes of medical treatment may be 
afforded greater probative value because there is a strong motive 
to tell the truth in order to receive proper care).  

The Board notes that the Veteran claims to have been involved in 
combat during service.  However, while he may have served in a 
combat zone in Somalia, his service records do not reflect that 
he engaged in combat, such that he would be entitled to certain 
relaxed evidentiary standards.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Rather, the Veteran's military 
occupational specialties were general warehouseman, and then 
supply clerk and logistical specialist, which are not consistent 
with any direct combat involvement.  See, e.g., Armed Forces Of 
The United States Report Of Transfer Or Discharge (DD Form 214).  
Indeed, as noted above, he relied on the continuous pressure 
while serving as a supply clerk in support of service connection 
for a mental health disability.  Further, the Veteran does not 
argue that any service treatment records are missing due to any 
possible combat service, and it appears that his service 
treatment records are complete.  As such, no further discussion 
of these provisions is necessary.

The Board has considered the Veteran's testimony that his current 
bilateral foot disorders are due to service.  However, the nature 
of his claimed disorders of bilateral plantar fasciitis and heel 
spurs is such that he is not competent to testify as to their 
etiology because this question requires specialized knowledge, 
training, or experience.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007).  There is no medical evidence indicating that 
such conditions were incurred or aggravated by service.  
Furthermore, to the extent that the Veteran may be competent, the 
Board finds that his testimony as to such issue is not probative 
and is outweighed by the other evidence of record, as the Board 
finds him to be not credible with respect to the timing of his 
symptoms of bilateral foot disorders, as discussed above.
 
In summary, while the Veteran is competent to report symptoms of 
a bilateral foot disorder during and since service, the Board 
finds such evidence to be not credible for the reasons discussed 
above, and the competent evidence does not establish a link to 
service.  As such, the weight of the evidence does not reflect 
continuity of symptomatology of a chronic bilateral foot 
disorder, to include plantar fasciitis and heel spurs, since 
service, or that such disorders were otherwise incurred or 
aggravated as a result of service.  As the preponderance of the 
evidence is against the Veteran's service connection claim for a 
bilateral foot disorder, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 C.F.R. § 3.102.
  



ORDER

Service connection for intermittent explosive disorder is 
granted.

Service connection for a chronic bilateral foot condition, to 
include plantar fasciitis and heel spurs, is denied.

 

____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


